Exhibit 10.3

FIRST LIEN TRADEMARK SECURITY AGREEMENT

FIRST LIEN TRADEMARK SECURITY AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time) (this “Agreement”), dated as of
March 2, 2012, between CBI Distributing Corp., a Delaware corporation (the
“Grantor”), and The Bank of New York Mellon Trust Company, N.A., as collateral
agent for the Indenture Secured Parties (as hereinafter defined) (in such
capacity, the “Collateral Agent”).

Reference is made to (x) the Collateral Agreement dated March 2, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Notes Security Agreement”) among Claire’s Stores, Inc., a Florida
corporation (the “Issuer”), the other Pledgors (as defined below) party thereto
from time to time, and the Collateral Agent, and (y) the Indenture dated as of
February 28, 2012, among Claire’s Escrow II Corporation, a Delaware corporation
(“Claire’s Escrow”), and The Bank of New York Mellon Trust Company, N.A., as
trustee (in such capacity, the “Trustee”) and Collateral Agent, as supplemented
by the Supplemental Indenture dated March 2, 2012 among the Issuer, the Issuer’s
Subsidiaries named therein and the Trustee and Collateral Agent (such agreement,
as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Indenture”).

The Issuer and each other Pledgor (including the Grantor) will receive
substantial benefits from the execution, delivery and performance of the
obligations under the Indenture and the other Noteholder Documents and each is,
therefor, willing to enter into this Agreement. This Agreement is given by the
Grantor in favor of the Collateral Agent for the benefit of the Indenture
Secured Parties to secure the payment and performance of all of the Notes
Obligations.

Accordingly the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings specified in the Notes Security
Agreement. The rules of construction specified in Section 1.02 of the Notes
Security Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Notes Obligations, the Grantor,
pursuant to the Notes Security Agreement, did and hereby does grant to the
Collateral Agent, its successors and assigns, for the benefit of the Indenture
Secured Parties, a security interest in, all right, title or interest in or to
any and all of the following assets and properties now owned or at any time
hereafter acquired by the Grantor or in which the Grantor now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”):

(a) all trademarks, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, other source
or business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted

 

1



--------------------------------------------------------------------------------

or acquired, all registrations thereof (if any), and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof (except for “intent to use” applications for
trademark or service mark registrations filed pursuant to Section l(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections l(c) and 1(d) of the Lanham Act has been filed,
to the extent that, and solely during the period for which, any assignment of an
“intent to use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule I (the
“Trademarks”);

(b) all goodwill associated with or symbolized by the Trademarks;

(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

SECTION 3. Notes Security Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Notes
Security Agreement. The Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Trademark Collateral
are more fully set forth in the Notes Security Agreement, the terms and
provisions of which, including without limitation, all rights, privileges,
protections, benefits, immunities and indemnities provided the Collateral Agent,
are hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Notes Security
Agreement, the terms of the Notes Security Agreement shall govern.

SECTION 4. Choice of Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Indenture Secured Parties have caused
this Agreement to be duly executed and delivered as of the date first written
above.

 

CBI DISTRIBUTING CORP. By:  

/s/ J. Per Brodin

  Name: J. Per Brodin  

Title: Executive Vice President

          and Chief Financial Officer

 

[First Lien Trademark Security Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., as Collateral Agent

By:  

/s/ Craig A. Kaye

  Name: Craig A. Kaye   Title: Vice President

 

[Trademark Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

Trademark Registrations

Please see attached.



--------------------------------------------------------------------------------

Trademark Registrations

 

Trademark

  

Reg. No.

  

Owner

  

Classes

  

Status

…IT’S AT CLAIRE’S    3,817,929    CBI Distributing Corp.    35    Registered C
Swirl    3,512,546    CBI Distributing Corp.   

4, 14, 16, 20,

26

   Registered CLAIRE    2,813,344    CBI Distributing Corp.    28    Registered
CLAIRE’S    2,978,984    CBI Distributing Corp.    16    Registered CLAIRE’S   
2,967,212    CBI Distributing Corp.    20    Registered CLAIRE’S    2,908,861   
CBI Distributing Corp.    26    Registered CLAIRE’S    3,190,840    CBI
Distributing Corp.    21    Registered CLAIRE’S    3,190,839    CBI Distributing
Corp.    35    Registered CLAIRE’S    2,925,470    CBI Distributing Corp.    25
   Registered CLAIRE’S    1,891,172    CBI Distributing Corp.    25   
Registered CLAIRE’S    2,919,171    CBI Distributing Corp.    21    Registered
CLAIRE’S    2,951,866    CBI Distributing Corp.    3    Registered CLAIRE’S   
2,908,858    CBI Distributing Corp.    11    Registered CLAIRE’S    2,908,859   
CBI Distributing Corp.    16    Registered CLAIRE’S    2,996,103    CBI
Distributing Corp.    14    Registered CLAIRE’S    2,908,857    CBI Distributing
Corp.    9    Registered CLAIRE’S    2,900,024    CBI Distributing Corp.    24
   Registered CLAIRE’S    2,974,652    CBI Distributing Corp.    35   
Registered CLAIRE’S    1,890,335    CBI Distributing Corp.    42    Registered
CLAIRE’S    1,925,359    CBI Distributing Corp.    14    Registered CLAIRE’S   
3,319,826    CBI Distributing Corp.    3    Registered CLAIRE’S    1,929,317   
CBI Distributing Corp.    5    Registered CLAIRE’S ACCESSORIES    1,946,557   
CBI Distributing Corp.    42    Registered



--------------------------------------------------------------------------------

CLAIRE’S ACCESSORIES    1,956,047    CBI Distributing Corp.    42    Registered
CLAIRE’S ACCESSORIES & Design    2,294,937    CBI Distributing Corp.    35   
Registered CLAIRE’S BOUTIQUES & Design    1,514,045    CBI Distributing Corp.   
42    Registered CLAIRE’S CLUB    2,908,867    CBI Distributing Corp.    20   
Registered CLAIRE’S CLUB    2,908,191    CBI Distributing Corp.    26   
Registered CLAIRE’S CLUB    2,908,868    CBI Distributing Corp.    25   
Registered CLAIRE’S CLUB    2,908,863    CBI Distributing Corp.    9   
Registered CLAIRE’S CLUB    2,908,862    CBI Distributing Corp.    3   
Registered CLAIRE’S CLUB    3,343,775    CBI Distributing Corp.    35   
Registered CLAIRE’S CLUB    2,908,866    CBI Distributing Corp.    18   
Registered CLAIRE’S CLUB    2,908,865    CBI Distributing Corp.    14   
Registered CLAIRE’S CLUB    2,992,613    CBI Distributing Corp.    21   
Registered CLAIRE’S CLUB    2,908,864    CBI Distributing Corp.    11   
Registered CLAIRE’S ETC.    2,064,149    CBI Distributing Corp.    42   
Registered

Trademark

  

Reg. No.

  

Owner

  

Classes

  

Status

CLAIRE’S ETC.    2,065,959    CBI Distributing Corp.    42    Registered
CLAIRE’S (logo)    3,602,239    CBI Distributing Corp.    35    Registered
CLAIRE’S (stylized)    2,623,039    CBI Distributing Corp.    35    Registered
ICING    3,743,653    CBI Distributing Corp.   

3, 9, 14, 18,

20, 25, 26, 35

   Registered ICING BY CLAIRE’S    3,050,863    CBI Distributing Corp.    35   
Registered ICING BY CLAIRE’S    3,475,495    CBI Distributing Corp.    14   
Registered THE ICING    3,461,876    CBI Distributing Corp.    35    Registered
THE ICING    1,466,727    CBI Distributing Corp.    35    Registered THE ICING
   2,762,642    CBI Distributing Corp.    35    Registered THE ICING
ACCESSORIES & Design    2,234,841    CBI Distributing Corp.    35    Registered



--------------------------------------------------------------------------------

SENSITIVE SOLUTIONS    1,951,435    CBI Distributing Corp.    14    Registered
WHERE GETTING READY IS HALF THE FUN    2,664,513    CBI Distributing Corp.    35
   Registered WHERE THROWING A PARTY IS ALL THE FUND    3,136,920    CBI
Distributing Corp.    41    Registered SECRET SANTA CIRCLE    4,005,371    CBI
Distributing Corp.    35    Registered